Case 0:20-cv-61508-WPD Document 57 Entered on FLSD Docket 12/07/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-61508-CIV-DIMITROULEAS
  ME TECHNOLOGY INC.
  d/b/a CAA USA,

         Plaintiff,

  vs.

  ELLIOT BROWNSTEIN,

        Defendant.
  ___________________________________/

                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE


         THIS CAUSE is before the Court upon Plaintiff ME Technology, Inc. d/b/a CAA USA

  (“Plaintiff”)’s Motion for Final Default Judgment and Permanent Injunction [DE 41], filed

  September 28, 2020; Plaintiff’s Motion for Determination of Damages [DE 50], filed October

  21, 2020; and the Report and Recommendation of Magistrate Judge Lurana S. Snow (the

  “Report”) [DE 55], dated November 13, 2020.


         On October 15, 2020, the Court granted the Motion for Final Default Judgment and

  Permanent Injunction [DE 41] and referred only the damages portion of Magistrate Judge Snow,

  who requested separate briefing as to the determination of damages. See [DE’s 47, 49, 50]. Judge

  Snow held an evidentiary hearing on the Motions on November 5, 2020 and issued a Report and

  Recommendation on November 13, 2020. See [DE’s 53, 55]. The Court notes that no objections

  to the Report [DE 55] have been filed and that the time for filing such objections has passed. As

  no timely objections were filed, the Magistrate Judge’s factual findings in the Report [DE 55] are

  hereby adopted and deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745,
Case 0:20-cv-61508-WPD Document 57 Entered on FLSD Docket 12/07/2020 Page 2 of 3




  749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996

  F.2d 1144, 1149 (11th Cir. 1993).


         Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 55] and record and is otherwise fully advised in the premises. The Court agrees

  with the Magistrate Judge’s reasoning and conclusion that the Plaintiff’s Motions [DE’s 41, 50]

  Plaintiff’s Motion should be granted and that Plaintiff should be awarded damages in the amount

  of $290,000 against Defendant Elliot Brownstein consistent with the Report.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 55] is hereby ADOPTED and APPROVED;

         2. Plaintiff's Motions [DE’s 41, 50] are hereby GRANTED.

         3. Pursuant to Fed. R. Civ. P. 58, the Court shall enter a separate final judgment.

         4. The Clerk is DIRECTED to mail a copy of this Order to Defendant Elliot Brownstein

               at the address below.

         DONE AND ORDERED, in Chambers in Fort Lauderdale, Broward County, Florida

  this 7th day of December, 2020.




  Copies to:
  Counsel of Record
  Elliot Brownstein
  1189 Lake Victoria Drive, Apt. 1
  West Palm Beach, FL 33411
Case 0:20-cv-61508-WPD Document 57 Entered on FLSD Docket 12/07/2020 Page 3 of 3
